C. D. Guayama. Portar armas.
Por cuanto el acusado fué declarado culpable de portar un machete, siendo éste un instrumento con el cual puede causarse daño corporal;
Por cuanto no conforme el acusado apeló de la sentencia sosteniendo como único error que la acusación no aduce he-chos suficientes para constituir un delito público porque en la misma no se hizo constar que el machete por su carácter de instrumento agrícola, no se portaba o conducía con mo-. tivo u ocasión de utilizarlo en algún oficio o faena agrícola;
Por cuanto el punto en controversia fué decidido en el caso de El Pueblo v. Rivera, 35 D.P.R. 545, en sentido ad-verso al apelante y en donde quedó discutida ampliamente la cuestión envuelta.
Por tanto, por las mismas razones que quedaron consig-nadas en dicho caso, se declaró sin lugar el recurso y se • confirmó la sentencia apelada.
El Juez Asociado Sr. Wolf disintió.